Case 2:19-cv-00070-wks Document 177-11 Filed 12/22/20

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF VERMONT

MABIOR JOK;

PLAINTIFF

VS.

CITY OF BURLINGTON, VERMONT; Civil Action
No.: 2:19-cv-00070
BRANDON DEL POZO,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS CHIEF OF POLICE FOR
THE CITY OF BURLINGTON, VERMONT;

JANINE WRIGHT,

INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS A POLICE OFFICER FOR
THE CITY OF BURLINGTON, VERMONT;

JASON BELLAVANCE,

INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS A POLICE OFFICER FOR
THE CITY OF BURLINGTON, VERMONT;

JOSEPH CORROW,

INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS A POLICE OFFICER FOR
THE CITY OF BURLINGTON, VERMONT;

DEFENDANTS

 

DEFENDANT CITY OF BURLINGT ON

Page 1 of 5
Case 2:19-cv-00070-wks Document 177-11 Filed 12/22/20 Page 2 of 5

NOW COMES the Plaintiff, Mabior Jok by and through his attorney, Robb Spensley,
Esq., and pursuant to F.R.C.P. 33, F.R.C.P. 34, and F.R.C.P. 36 issues the following
Interrogatories, and Requests to Produce on Defendant:

DEFINITIONS
1. "You" or "your" means Defendant and all persons acting or proposing to act on
Defendant’s behalf.
2. "Document" or "documents" means any and all writings or other materials,

whether handwritten, typed, printed, recorded or reproduced by any other physical, mechanical,
electronic or electrical means, including, but not limited to, records, papers, correspondence,
telegrams, memoranda, notes, letters, photographs, photographic slides or negatives, films,
filmstrips, tapes and recordings, summaries or records of telephone conversation, summaries or
records of personal conversations, and all carbons or photocopies bearing any underlining,
highlighting, additions, corrections, or marginal notations which are in the possession, custody,
or control of Defendant, wherever located.

3. When used in reference to a document, “identify” or "describe" means that you

must state its date, form, title, label, code or file number, author or addresser, addressee, the
name and title of the person having custody, possession or control of it, and a description of the
subject matter of its contents.

4, When used in referring to a person "identify" means that you must state the
person's full name, position, firm, home and business addresses, and home and business
telephone numbers.

5. When used in reference to the matter of an act transaction, relationship, thing or
occurrence, "identify" or "describe" means that you must state a full description of such act,
transaction, relationship, thing or occurrence by reference to the underlying facts, including the
particulars of date, time, place, person, manner, method and means employed, and events
involved rather than your personal, ultimate conclusions or assumptions.

INSTRUCTIONS
I. Each interrogatory is to be answered separately and fully, in writing, and under oath.

2. The interrogatory being answered shall be reproduced before the answer.
Case 2:19-cv-00070-wks Document 177-11 Filed 12/22/20 Page 3 of 5

3. These interrogatories are continuing in nature, and require you to file promptly
supplementary answers if you obtain further or different information between the time answers
hereto are served and the time of trial.

4. To the extent that any information requested by these interrogatories is unknown

to you, so state, and set forth such remaining information as is known by you. If any estimate or
approximation can reasonably be made in place of unknown information, sct forth your best
estimate or approximation, clearly designated as such, in place of the unknown information, and
describe the basis upon which the estimate or approximation is madc.

5. The omission of any name, fact, or other item from the answers shall be deemed a
representation that such name, fact or item is not known to you.

6. If any ambiguity arises within an interrogatory, state the matter deemed
ambiguous and state the construction chosen or used in answering the interrogatory.

7. When a response to any interrogatory requires the usc of documents, identify all
such documents in your possession or subject to your control.

8. In construing these interrogatories, the forms “refer to" and "relate to" shall
include any and all logical] or factual connections or the subject of the discovery request as
specified.

9. In the event that you refuse to answer any interrogatory, or portion thereof, on the
ground that it is subject to any attorney-client privilege or attorncy work product, you are
required to:

a.) State the nature of the privilege asserted;

b.) State the facts relied upon in support of the claim of privilege;

Cc.) Identify all documents related to the claim of privilege;

d.) Identify all persons having knowledge of any facts related to the claim of
privilege;

¢.) Identify all events, transactions, or occurrences related to the claim of
privilege.

In answering these interrogatories, the Defendant is requested to identify or produce all
documents in his/her possession or control containing , setting forth or otherwise pertaining to
Case 2:19-cv-00070-wks Document 177-11 Filed 12/22/20 Page 4 of 5

the subject matter of the Interrogatory, whether or not such identification or production is
specifically requested in that interrogatory.

INTERROGATORIES
1. Please state the date a litigation hold letter, email, or other communication was sent to
employees of defendant City of Burlington not to destroy electronically stored
information which relates to the above captioned matter. Please further, identify the
author or speaker of the letter, email, or communication. Please indicate which City

employees received the letter/ communication.

REQUESTS TO PRODUCE

Production is requested at the law offices of Robb Spensley, Attorney at Law, 3232 Route 7
Pittsford, VT 05763, 30 days after date of service hereof, or if such date falls upon a Saturday,
Sunday, or legal holiday, the first business dav thereafter.

1. Please produce all Burlington Police Department (BPD) cruiser and/ or body camera
footage for any use of force report for which a modified arm bar was employed by
Officer Corrow or another Officer, including but not limited to any footage from BPD
incident numbers: 16BU18944, 16BU16546, 16BU1015, 16BU18335, 16BU23925,
16BU33507, and 16BU34774.

2. Please produce a copy of any communications or documents related to Interrogatory 1.

3. Please produce a copy of any documents or communications relating to an internal
investigation into the social media use of Brandon Del Pozo. Please include the internal

investigation.
Case 2:19-cv-00070-wks Document 177-11 Filed 12/22/20 Page 5 of 5

4. Please produce a copy of any communications or documents relating to an internal
investigation into the social media use of Janine Wright. Please include the internal
investigation.

5. Please produce copics of all anonymous social media posts authored by Janine Wright

and Brandon del Pozo.

DATED at Pittsford, Vermont, this Ist day of September, 2020.
Masior Jok

By: s/Robb Spensley
Robb Spensicy, Esq.
Chadwick & Spensley, PLLC.
Counsel for Plaintiff
3232 Rt7
Pittsford, VT 05763
Phone: 802-725-8318
robbecchadwicklawyt.com
